Name: Commission Regulation (EEC) No 2087/83 of 25 July 1983 fixing the amount of aid for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/26 Official Journal of the European Communities 27. 7. 83 COMMISSION REGULATION (EEC) No 2087/83 of 25 July 1983 fixing the amount of aid for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82  for the other currencies, a conversion rate based on the arithmetic mean of the spot market rate for each of these currencies recorded over a given period against the Community currencies referred to in the previous indent ; Whereas the aid must be fixed at least once every marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regula ­ tion (EEC) No 1577/83 (2), and in particular Article 3 (6) (b) thereof, Whereas, in accordance with Article 3 (2) of Regula ­ tion (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community when the average world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas Council Regulation (EEC) No 1576/83 of 22 June 1983 (3) fixed the guide price for peas and field beans for the 1983/84 marketing year ; Whereas the world market price for the products concerned was determined by a decision of the Commission, taken pursuant to Article 3 (2) of Regula ­ tion (EEC) No 1431 /82, concerning the determination of the world market price for peas and field beans ; Whereas, to permit the normal operation of the aid system, the following should be used in connection with these aids :  for currencies which are kept within a maximum spread of 2,25 % at any given moment, a conver ­ sion rate based on their actual parity, Article 1 The amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 shall be 9,44 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on the day of its ' publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 163, 22. 6 . 1983 , p. 18 . 3) OJ No L 163 , 22. 6 . 1983, p. 16 .